                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )                   No. 3:19-CR-60-TAV-DCP
                                                )
HENRY BABENCO,                                  )
SHARON NAYLOR,                                  )
ALICIA TAYLOR, and                              )
GREGORY MADRON,                                 )
                                                )
                      Defendants.               )

                               MEMORANDUM AND ORDER

              All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. This case came before the Court on November 18, 2019, for

a motion hearing on the Defendant Henry Daniel Babenco’s Second Motion to Continue Trial and

Associated Deadlines [Doc. 26], filed on November 1, 2019. Assistant United States Attorney

Anne-Marie Svolto appeared on behalf of the Government. The following defense counsel also

appeared: Attorneys David M. Eldridge and Zachary R. Walden represented Defendant Henry

Babenco; Attorney Robert R. Kurtz represented Defendant Sharon Naylor; Attorney Stephen Ross

Johnson represented Defendant Alicia Taylor; and Assistant Federal Defender Benjamin G. Sharp

represented Defendant Gregory Madron. The Defendants were excused from attending the

hearing.

              In his motion, Defendant Babenco asks the Court to continue the April 21, 2020

trial date and all pretrial deadlines to permit counsel additional time to review the voluminous

discovery and to file pretrial motions. The motion relates that counsel has received one hundred
thirty-five (135) gigabytes of discovery in digital format. It states that the discovery includes

approximately 67,000 files. The motion also notes that defense counsel has been involved in a

complex healthcare fraud trial in Chattanooga, Tennessee, beginning on September 10, 2019, and

projected to last through November 21, 2019. Defense counsel contend that they are still reviewing

the discovery in this case, due to its voluminous nature and their involvement in the Chattanooga

trial. The motion relates that neither the Government, nor counsel for the codefendants oppose the

requested continuance.

               At the motion hearing, Mr. Eldridge noted that the Court has already declared this

case to be complex under the Speedy Trial Act. He stated that he and co-counsel have been

unavailable to work on this case since August, due to their involvement in a lengthy trial in

Chattanooga. He stated that the proof in that case concluded last week. Mr. Eldridge also stated

that the medical records in this case have proved challenging to review under the available format.

He suggested a trial date in September 2020, to allow the Defendants to be prepared for trial.

               Mr. Kurtz stated that the clinic at issue in this case had several thousand patients,

but the medical records for those patients are dispersed among the 67,000 electronic files in this

case. He stated that several electronic files exist for each patient and that these electronic files can

be hundreds of pages long. He observed that the electronic files are difficult to search. With

regard to his client, Mr. Kurtz noted that Defendant Naylor has health issues that have affected her

ability to assist him with her case. He said that due in part to Defendant’s inability to participate

fully, he needed additional time to prepare the case for trial. Both Mr. Johnson and Mr. Sharp

stated that their clients did not oppose the motion and agreed with the proposed schedule.

               AUSA Svolto stated that the Government also did not oppose the requested

continuance and agreed with the schedule. She acknowledged that the discovery is difficult to



                                                   2
review and stated that counsel for the Government would share with defense counsel, if they found

a better method of using the electronic discovery. The parties agreed on a new trial date of

September 22, 2020.

               The Court finds Defendant Babenco’s motion to continue the trial is unopposed and

well-taken. The Court also finds that the ends of justice served by granting a continuance outweigh

the interest of the Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The

Indictment [Doc. 1] charges that the four Defendants, who are medical professionals and the office

manager at a pain management clinic, conspired with each other and “others” to distribute and

dispense Schedule II controlled substances outside of the usual course of professional practice and

not for a legitimate medical purpose. The conspiracy is alleged to have extended from May 2016

through December 2018. Defendants Babenco, Naylor, and Taylor are also charged with seven

substantive distribution counts. Additionally, Defendants Babenco and Naylor are each charged

with one count of money laundering. The discovery in this case is voluminous, consisting of one

hundred thirty-five (135) gigabytes of data relating to over 1,000 patients at the clinic. Counsel

have related that the electronic discovery is not easily searchable and difficult to navigate. The

Court also observes that the nature of the case, which involves allegations that medical providers

issued prescriptions without a legitimate medical purpose, will likely require the use of medical

experts and additional research and investigation beyond that customary in the typical drug-

trafficking case. As a result of these factors, the Court has already deemed [Doc. 22] this case to

be complex under the Speedy Trial Act, finding “that it is unreasonable to expect adequate

preparation for pretrial proceedings or for the trial itself within the time limits established by” the

Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(B)(ii).




                                                  3
               The Court also finds that defense counsel need additional time to complete their

review of discovery, to file and litigate pretrial motions, to interview witnesses, and to prepare the

case for trial. If any motions are filed, the Court will need time to hold a motion hearing and to

rule on the motions. See 18 U.S.C. § 3161(h)(1)(H). The Court finds, given the amount of

discovery and the complexity of this case, that the litigation of pretrial motions cannot occur before

the April 21, 2020 trial date. Accordingly, the Court finds that a trial continuance is warranted for

defense counsel to have the reasonable time necessary to prepare for trial, despite their use of due

diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

               For the reasons discussed above, the Second Motion to Continue Trial and

Associated Deadlines [Doc. 26] is GRANTED, and the trial is reset to September 22, 2020. The

Court finds that all the time between the filing of the motion on November 1, 2019, and the new

trial date of September 22, 2020, is fully excludable time under the Speedy Trial Act for the reasons

set forth herein. See 18 U.S.C. § 3161(h)(1)(D), -(1)(H), & -(7)(A)-(B). The Court set a new

motion deadline of March 13, 2020. Responses to motions are due on or before April 3, 2020.

The parties are to appear before the undersigned for a motion hearing on all pending pretrial

motions on April 21, 2020, at 9:30 a.m.

               The Court set the following schedule for early disclosure of expert opinions and

testimony in this case: The Government’s disclosure pursuant to Rule 16(a)(1)(G) of the Federal

Rules of Criminal Procedure is due on or before March 13, 2020. The Defendants’ disclosure

pursuant to Rule 16(b)(1)(C) of the Federal Rules of Criminal Procedure is due on April 13, 2020.

Motions by any party challenging experts, expert opinions, or expert testimony (i.e., “Daubert

motions”) are due on or before May 11, 2020. Responses to Daubert motions are due on May 26,




                                                  4
2020. The undersigned will hold a motion hearing on all Daubert motions on June 17, 2020, at

9:30 a.m.

               The new deadline for concluding plea negotiations and providing reciprocal

discovery is August 4, 2020. The Court set a final pretrial conference on August 19, 2020, at

10:00 a.m. All motions in limine must be filed no later than August 24, 2020. Requests for special

jury instructions shall be filed no later than August 28, 2020, and shall be supported by citations

to authority pursuant to Local Rule 7.4.

               Accordingly, it is ORDERED:

               (1)    Defendant Henry Daniel Babenco’s Second Motion to
               Continue Trial and Associated Deadlines [Doc. 26] is GRANTED;

               (2)    The trial of this matter is reset to commence on September
               22, 2020, at 9:00 a.m., before the Honorable Thomas A. Varlan,
               United States District Judge;

               (3)     All time between the filing of the motion on November 1,
               2019, and the new trial date of September 22, 2020, is fully
               excludable time under the Speedy Trial Act for the reasons set forth
               herein;

               (4)   The deadline for filing pretrial motions is reset to March 13,
               2020. Responses to motions are due on or before April 3, 2020;

               (5)    The parties are to appear before the undersigned for a motion
               hearing on all pending pretrial motions on April 21, 2020, at 9:30
               a.m.;

               (6)    The Government’s deadline for providing Fed. R. Crim. P.
               16(a)(1)(G) expert disclosures is March 13, 2020;

               (7)    The Defendants’ deadline for providing Fed. R. Crim. P.
               16(b)(1)(C) expert disclosures is April 13, 2020;

               (8)    The deadline for the parties to file Daubert motions is May
               11, 2020. Responses to Daubert motions are due on May 26, 2020;

               (9)    The parties are to appear before the undersigned for a motion
               hearing on all Daubert motions on June 17, 2020, at 9:30 a.m.;


                                                5
(10) The deadline for concluding plea negotiations and providing
reciprocal discovery is extended to August 4, 2020;

(11) A final pretrial conference before the undersigned is
scheduled for August 19, 2020, at 9:30 a.m.;

(12) Motions in limine must be filed no later than August 24,
2020; and

(13) Requests for special jury instructions with appropriate
citations shall be filed by August 28, 2020.

IT IS SO ORDERED.


                                          ENTER:


                                            ____________________________
                                          Debra C. Poplin
                                          United States Magistrate Judge




                               6
